          Case 2:20-cv-01389-RFB-EJY Document 4 Filed 09/03/20 Page 1 of 2



 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT

 7                                 DISTRICT OF NEVADA

 8   COREY JOHNSON,                                 Case No.: 2:20-cv-01389-RFB-EJY

 9         Petitioner
                                                                  ORDER
10 v.

11 STATE OF NEVADA,

12         Respondents

13

14        Petitioner Corey Johnson has submitted a pro se petition for writ of habeas corpus

15 (ECF No. 1). However, Petitioner failed to submit an application to proceed in forma

16 pauperis or pay the filing fee. Accordingly, this matter has not been properly commenced.

17 28 U.S.C. § 1915(a)(2) and Local Rule LSR1-2.

18        Thus, the present action will be dismissed without prejudice to the filing of a new

19 petition in a new action with either the $5.00 filing fee or a completed application to

20 proceed in forma pauperis on the proper form with both an inmate account statement for

21 the past six months and a properly executed financial certificate. The Court also notes

22 that it appears that Johnson challenges the calculation of his parole date or possibly the

23 revocation of parole, and he attaches a summary of a preliminary parole board inquiry
          Case 2:20-cv-01389-RFB-EJY Document 4 Filed 09/03/20 Page 2 of 2



 1 hearing dated May 26, 2020. The Court takes judicial notice that Johnson cannot have

 2 exhausted his state administrative remedies in such a short time period. Further, it is

 3 unclear that Johnson states a claim for which federal habeas relief may be granted. See

 4 Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016) (in order to state a cognizable

 5 habeas corpus claim, success on such claim must necessarily lead to speedier release).

 6        IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice to

 7 the filing of a new petition in a new action with either the $5.00 filing fee or a properly

 8 completed application to proceed in forma pauperis.

 9        IT IS FURTHER ORDERED that a certificate of appealability is DENIED, as jurists

10 of reason would not find the Court’s dismissal of this improperly commenced action

11 without prejudice to be debatable or incorrect.

12        IT IS FURTHER ORDERED that the Clerk shall send petitioner one copy of the

13 papers that he submitted in this action.

14        IT IS FURTHER ORDERED that the Clerk shall ENTER JUDGMENT accordingly

15 and close this case.

16

17        Dated: September 3, 2020

18

19                                                   RICHARD F. BOULWARE, II
                                                     UNITED STATES DISTRICT COURT
20

21

22

23



                                                2
